Exhibit 10.2

EXECUTION COPY

ICONIX BRAND GROUP, INC.

PERFORMANCE STOCK UNIT AGREEMENT

To: David Blumberg

Date of Award: February 15, 2013

You are hereby awarded (the “Award”), effective as of the date hereof, 200,000
performance stock units (“Units or PSUs”, as the case may be) each of which
shall represent the right to receive one share (the “Share”) of common stock
$.001 par value (“Common Stock”), of Iconix Brand Group, Inc., a Delaware
corporation (the “Company”), pursuant to the Company’s 2009 Equity Incentive
Plan (the “Plan”), subject to certain vesting restrictions specified below

This Award is made pursuant to Section 3.3 of the Amendment entered into
February 15, 2013 to be effective as of February 1, 2013 (the “Amendment”) to
the Employment Agreement (“Employment Agreement”) entered into between you and
the Company as of March 5, 2012. Pursuant to Sections 12(b) and 12(f) of the
Plan, for purposes of this Award, the term “Cause” shall be as defined in the
Employment Agreement. Defined terms that are not otherwise defined in the Plan
or this Award, are as defined in the Employment Agreement or the Amendment, as
the case may be. This Award is intended to comply with the terms of the
Amendment and the terms of the Plan, and in the event of any inconsistency
between the terms of the Amendment and the terms of the Plan, the terms of the
Plan shall control.

During the period commencing on the Date of Award and terminating upon vesting
of the Units, except as otherwise provided herein, the Units may not be sold,
assigned, transferred, pledged, or otherwise encumbered and are subject to
forfeiture as provided herein.

Vesting

The PSUs shall be performance based and shall vest based on the achievement of
(i) annual performance goals as described on Exhibit X to the Amendment, which
is incorporated herein by reference (“Exhibit X”), and upon certification of
achievement by the Compensation Committee as set forth on Exhibit X, and
(ii) the closing of certain transactions as described in Section 3.3(ii) of the
Amendment and on Exhibit X.

Notwithstanding the foregoing, in the event of a Change in Control (as defined,
for the purposes of this Award, in Section 5(d)(iii) of the Employment
Agreement) during the term of your employment, any then remaining unvested PSUs
shall immediately become vested as provided in the Plan.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event of a termination of your employment
with the Company prior to any Performance Vesting Date or the closing of an
Acquisition (other than as set forth in the preceding paragraph), your then
unvested PSUs as of the Date of Termination shall vest or be forfeited as
follows:

 

  1. If termination is upon death or Disability, as defined in Section 5(a)(2)
of the Employment Agreement, all of the then remaining unvested PSU’s shall
immediately become vested and shall be distributed to you or your estate, as the
case may be, in shares of Common Stock thirty (30) days after the Date of
Termination.

 

  2. If termination is by the Company without Cause or by you for Good Reason,
the portion of the PSUs subject to vesting based on the achievement of annual
performance goals pursuant to Section 3.3(i) of the Amendment in the calendar
year that the Date of Termination occurs (including, as a result of achieved
aggregate growth) shall immediately become vested on the certification of the
Compensation Committee promptly after the Date of Termination based on the
achievement of the performance goals for such calendar year calculated through
the Date of Termination (with the Date of Termination being deemed to be the end
of a Performance Period for purposes of the calculations set forth on Exhibit X,
based upon the absolute performance goals for the year of termination after
adjustment by the Compensation Committee of such performance goals to take into
account the shortened performance period resulting from termination of your
employment (the “Adjusted Absolute Goals”)) and such PSU’s shall be distributed
in shares of Common Stock to you as provided in, and subject to, Section 9 of
the Employment Agreement and Section 3.3(iii) of the Amendment. After giving
effect to the foregoing, any portion of the PSUs that remain unvested on the
certification following the Date of Termination shall be forfeited as of the
Date of Termination, subject to the discretion of the Compensation Committee as
set forth in Section 12(d)(4) of the Plan.

 

  3. If termination is by the Company without Cause or by you for Good Reason,
and if the Company has not closed two Acquisitions during the Extension Term and
prior to such termination, a portion of the PSUs subject to vesting based upon
the closing of Acquisitions pursuant to Section 3.3(ii) of the Amendment shall
vest in an amount determined as follows: (i) if no Acquisitions have previously
closed during the Extension Term, 22,222 PSUs will vest upon the Date of
Termination; (ii) if one (1) Acquisition has previously closed during the
Extension Term, an additional 11,111 PSUs will vest upon the Date of Termination
(for a total of 22,222 PSUs); and (iii) if two (2) Acquisitions have previously
closed during the Extension Term, no additional PSUs will vest upon the Date of
Termination.

 

  4. If termination is by the Company for Cause or by you without Good Reason,
you shall be entitled to retain any PSUs that vested prior to the Date of
Termination, and the then unvested PSUs shall be forfeited, subject to the
discretion of the Compensation Committee as set forth in Section 12(b)(ii) of
the Plan.



--------------------------------------------------------------------------------

Payment

Other than as provided in the immediately preceding clauses 1, 2 and 3 as to
conditions and timing of distributions of Common Stock with respect to PSUs
vesting as a result of a termination of your employment and Section 9 of the
Employment Agreement with regard to equity distributed as a result of your
incurring a Separation from Service as an employee of the Company, any vested
portion of the PSUs shall be distributed to you in shares of Common Stock in the
year following the year of each applicable Performance Vesting Date following
the Compensation Committee’s certification of the level of attainment of the
annual performance goals and/or closing of Acquisitions. Notwithstanding
anything to the contrary contained herein or in the Employment Agreement or the
Amendment and without limitation of the second paragraph of the Section hereof
entitled “Vesting”, except as to Section 9 of the Employment Agreement, all
vested PSUs (including those vested in connection with a Change in Control)
shall be distributed to you in shares of Common Stock simultaneous with the
occurrence of a Change in Control.

 

Dividends    With respect to the PSUs, you will have the right to receive
dividend equivalents (in cash or in kind, as the case may be) in respect of any
dividend distributed to holders of Common Stock of record on and after the Date
of Award; provided, that any such dividend equivalents shall be subject to the
same restrictions as the PSUs with regard to which they are issued, including,
without limitation, as to vesting (including accelerated vesting) and time of
distribution. All such withheld dividends shall not earn interest, except as
otherwise determined by the Administrator. You will not receive withheld
dividends on any PSUs which are forfeited and all such dividends shall be
forfeited along with the PSUs which are forfeited. Tax Withholding    The
Company shall have the right to withhold from your compensation an amount
sufficient to fulfill its or its Affiliate’s obligations for any applicable
withholding and employment taxes. Alternatively, the Company may require you to
pay to the Company the amount of any taxes which the Company is required to
withhold with respect to the Shares, or, in lieu thereof, to retain or sell
without notice a sufficient number of Shares to cover the amount required to be
withheld. The Company may withhold from any cash dividends paid with respect to
PSUs an amount sufficient to cover taxes owed, if any, as a result of the
dividend payment. The Company’s method of satisfying its withholding obligations
shall be solely in the discretion of the Administrator, subject to applicable
federal, state, local and foreign laws. The Company shall have a lien and
security interest in the Shares and any accumulated dividends to secure your
obligations hereunder.



--------------------------------------------------------------------------------

Tax Representations   

You hereby represent and warrant to the Company as follows:

 

(a) You have reviewed with your own tax advisors the federal, state, local and
foreign tax consequences of this investment and the transactions contemplated by
this Agreement. You are relying solely on such advisors and not on any
statements or representations of the Company or any of its employees or agents.

 

(b) You understand that you (and not the Company) shall be responsible for your
own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement.

Securities Law

Representations

  

The following two paragraphs shall be applicable if, on the date of issuance of
the Shares, no registration statement and current prospectus under the
Securities Act of 1933, as amended (the “1933 Act”), covers the issuance by the
Company to you of Shares, and shall continue to be applicable for so long as
such registration has not occurred and such current prospectus is not available:

 

(a) You hereby agree, warrant and represent that you will acquire the Shares to
be issued hereunder for your own account for investment purposes only, and not
with a view to, or in connection with, any resale or other distribution of any
of such shares, except as hereafter permitted. You further agree that you will
not at any time make any offer, sale, transfer, pledge or other disposition of
such Shares to be issued hereunder without an effective registration statement
under the 1933 Act, and under any applicable state securities laws or an opinion
of counsel acceptable to the Company to the effect that the proposed transaction
will be exempt from such registration. You agree to execute such instruments,
representations, acknowledgments and agreements as the Company may, in its sole
discretion, deem advisable to avoid any violation of federal, state, local or
foreign law, rule or regulation, or any securities exchange rule or listing
agreement.

 

(b) The certificates for Shares to be issued to you hereunder shall bear the
following legend:

 

“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or under applicable state securities laws.
The shares have been acquired for investment and may not be offered, sold,
transferred, pledged or otherwise disposed of without an effective registration
statement under the Securities Act of 1933, as amended, and under any applicable
state securities laws or an opinion of counsel acceptable to the Company that
the proposed transaction will be exempt from such registration.”



--------------------------------------------------------------------------------

Stock Dividend, Stock Split and Similar Capital Changes    In the event of any
change in the outstanding shares of the Common Stock of the Company by reason of
a stock dividend, stock split, combination of shares, recapitalization, merger,
consolidation, transfer of assets, reorganization, conversion or what the
Administrator deems in its sole discretion to be similar circumstances, the
number and kind of Units and shares subject to this Agreement shall be
appropriately adjusted in a manner to be determined in the sole discretion of
the Administrator, whose decision shall be final, binding and conclusive in the
absence of clear and convincing evidence of bad faith. Any Units or shares of
Common Stock or other securities received, as a result of the foregoing, by you
with respect to the PSUs shall be subject to the same restrictions as the PSUs,
the certificate or other instruments evidencing such shares of Common Stock or
other securities shall be legended as provided above with respect to the PSUs,
and any cash dividends received with respect to such Units shall be subject to
the same restrictions as dividend equivalents with respect to the PSUs.
Non-Transferability    Unvested PSUs are not transferable. No Effect on
Employment    Nothing herein guarantees you employment for any specified period
of time. This means that, except as provided in the Employment Agreement and the
Amendment, either you or the Company or any of its Affiliates may terminate your
employment at any time for any reason, with or without cause, or for no reason.
You recognize that, for instance, you may terminate your employment or the
Company or any of its Affiliates may terminate your employment prior to the date
on which your Units become vested. No Effect on Corporate Authority    You
understand and agree that the existence of this Agreement will not affect in any
way the right or power of the Company or its shareholders to make or authorize
any or all adjustments, recapitalizations, reorganizations, or other changes in
the Company’s capital structure or its business, or any merger or consolidation
of the Company, or any issuance of bonds, debentures, preferred or other stocks
with preferences ahead of or convertible into, or otherwise affecting the common
shares or the rights thereof, or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.
Arbitration    Any dispute or disagreement between you and the Company with
respect to any portion of this Agreement or its validity, construction, meaning,
performance or your rights hereunder shall, unless the Company in its sole
discretion determines otherwise, be settled by arbitration at a location
designated by the Company, in accordance with the Commercial Arbitration Rules
of the American Arbitration Association or its successor, as amended from time
to time, and to the extent provided therein Section 3.3 of the Amendment and
Exhibit X. However, prior to



--------------------------------------------------------------------------------

   submission to arbitration you will attempt to resolve any disputes or
disagreements with the Company over this Agreement amicably and informally, in
good faith, for a period not to exceed two weeks. Thereafter, the disputes or
disagreements will be submitted to arbitration. At any time prior to a decision
from the arbitrator(s) being rendered, you and the Company may resolve the
dispute by settlement. You and the Company shall equally share the costs charged
by the American Arbitration Association or its successor, but you and the
Company shall otherwise be solely responsible for your own respective counsel
fees and expenses. The decision of the arbitrator(s) shall be made in writing,
setting forth the award, the reasons for the decision and the award and shall be
binding and conclusive on you and the Company. Further, neither you nor the
Company shall appeal any such award. Judgment of a court of competent
jurisdiction may be entered upon the award and may be enforced as such in
accordance with the provisions of the award. Governing Law    The laws of the
State of Delaware will govern all matters relating to this Agreement, without
regard to the principles of conflict of laws. Notices    Any notice you give to
the Company must be in writing and either hand-delivered or mailed to the
executive office of the Company. If mailed, it should be addressed to the
Secretary or General Counsel of the Company. Any notice given to you will be
addressed to you at your address as reflected on the personnel records of the
Company. You and the Company may change the address for notice by like notice to
the other. Notice will be deemed to have been duly delivered when hand-delivered
or, if mailed, on the day such notice is postmarked. Agreement Subject to Plan;
Entire Agreement    This Agreement shall be subject to the terms of the Plan in
effect on the date hereof, subject to “Conflicting Terms” below, which terms are
hereby incorporated herein by reference and made a part hereof. This Agreement
constitutes the entire understanding between the Company and you with respect to
the subject matter hereof and no amendment, supplement or waiver of this
Agreement, in whole or in part, shall be binding upon the Company unless in
writing and signed by the President or other signatory authorized by the Board
or the Compensation Committee. Conflicting Terms    Wherever a conflict may
arise between the terms of this Agreement and the terms of the Plan in effect on
the date hereof, the terms of the Plan will control.



--------------------------------------------------------------------------------

Please sign the Acknowledgement attached to this Performance Stock Unit
Agreement and return it to the Company’s Secretary, thereby indicating your
understanding of and agreement with its terms and conditions.

 

ICONIX BRAND GROUP, INC. By:    /s/ Neil Cole   Name: Neil Cole   Title: Chief
Executive Officer



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

I hereby acknowledge receipt of a copy of the Plan. I hereby represent that I
have read and understood the terms and conditions of the Plan and of this
Performance Stock Unit Agreement. I hereby signify my understanding of, and my
agreement with, the terms and conditions of the Plan and of this Performance
Stock Unit Agreement. I agree to accept as binding, conclusive, and final all
decisions or interpretations of the Administrator concerning any questions
arising under the Plan with respect to this Performance Stock Unit Agreement. I
accept this Performance Stock Unit Agreement in full satisfaction of any
previous written or oral promise made to me by the Company or any of its
Affiliates with respect to PSUs.

Date: February 15, 2013

 

/s/ David Blumberg David Blumberg